Title: To George Washington from Joseph Stanton and Theodore Foster, 3 March 1791
From: Stanton, Joseph,Foster, Theodore
To: Washington, George



May it please your Excellency,
Philadelphia March 3d 1791

The Act establishing the New Revenue System, imposing Duties on Spirits imported, and those distilled within the United States, requires a Supervisor to be appointed in each State, for carrying it into Execution, and considering it a Duty that we owe to the State which we have the Honor to represent in the National Legislature, to recommend to your Excellency such a Character for this Office as we suppose would best serve the Public, and give the most general Satisfaction we have taken the Liberty to address you on the Subject hoping that the Circumstances of the Close of the Session and the Shortnys of the Time for making the Nominations will apologize for the present Application.
As the Place of the Residence of the Supervisor in each District should be such as would render it most convenient for the Public and most easy for him to overlook the whole in order to the faithful Discharge of the Duties of the Office the first Enquiry will be, In what Part of the State he ought to reside? and the next, Who is a suitable Person to be appointed?

The Two principal Towns of the State of Rhode Island are Newport and Providence. They are both Commercial Towns nearly equal in Number of Inhabitants, and Thirty Miles distant from each other, Newport being on Rhode Island and Providence on the Main. As there are no other Towns, in the State of equal Importance, with these we suppose it will be deemed proper that the Supervisor should reside in one or the other of these Towns. It seems reasonable that the Town where the most Business is done and which will raise the greatest proportion of the Duties if ⟨as⟩ conveniently Situated, should have the Preference, because the Supervisor being on the Spot and immediately superintending the Business can be better enabled, to insure the due Collection of the Revenue by keeping a Watchful Eye over the Surveyor and constantly inspecting the Distilliries. This Argument being admitted it will bring the Town of Providence in to Veiw as the Place where the Supervisor should reside. For in that Town are the Gin Distilliries of Messrs Brown & Francis & Col. Tillinghast, and of Messrs Clarke and Nightingale and Col. Ephraim Bowen, being the only one of the kind we believe in the United States, and also the great Rum Distilliries of those Gentlemen and of Messrs Philip and Zachariah Allen, of Messrs Browns and Benson, of Mr Job Smith, &c. at which several Distilleries, as the Business is extensively carried on great Quantities of Spirits are annually distilled—we Suppose more than double the Quantity, to that of all the State beside. And as in Addition to these circumstances the Town of Providence is at the Head of the Narraganset Bay conveniently Situated to hold a Constant Correspondence at all Seasons of the Year with all the other Towns round the Bay on both sides of which a Post travels once a Week through which also passes the Mail Stage from Philadelphia to Boston, we are therefore of Opinion that this Town is the most Suitable Place for the Residence of the Supervisor.
And as a Clause was purposely inserted in the new Revenue Act to enable your Excellency to appoint such of the Present Officers of the Customs as it should appear proper to your Excellency to appoint under this Act, a Matter as we humbly conceive worthy of Attention, on the Principles of Oeconnomy good Policy, where the Business of the Customs, in any of the Districts, will not be Sufficient to pay a Person for devoting his Time to it,

and as it appears from actual Statements from the Records of the Collectors Office of Providence District that the whole Fees and Emoluments of the Naval Officer, from the 21st Day of June to the 31st Day of December last amounted only to Two Hundred and Forty Six Dollars and Ninety Two Cents and one Half from which deducting the Naval Officers proportion of the Expence of Stationary, &c. during that Period being Ninety one Dollars and Seventy Nine Cents & an half there remained for the Naval Officer, for the Services of himself and Clerk only One Hundred and Fifty Five Dollars and an half being at the Rate of between Three and Four Hundred Dollars per Annum, a compensation so Small for constant Attention to an Office at all Hours that it has proved very discouraging even so much so as to induce him to think of resigning his Appointment a circumstance which would be disagreeable, and as he may be further compensated by annexing an Office under the New Revenue System to the one he now holds and as he is an Officer of Integrity, Respectabil[it]y, and worth esteemed and confided in by all Parties in the State, having faithfully discharged the Duties of the Naval Office since his Appointment, we think ourselves under Obligations to recommend the Present Naval Officer for the District of Providence, Viz., Ebenezer Thompson Esqr. for Nomination, as Supervisor of the Revenue in the District of Rhode Island and Providence Plantations, as we Suppose there will be but one District in the State.
It will be unnecessary for us to remind your Excellency of the Testimonials produced the last Summer from the Governor—the Upper House of Assembly and a great Number of the most respectable Characters in the State in Favour of the Reputation, Integrity Abilities and Firmness of Judge Thompson, who was collector of the District of Providence, under an Appointment from the State at the Time of the Adoption of the Constitution, and as he has resigned the Office of Chief Justice of the Court of Common Pleas, in the County of Providence for the Sake of holding the Naval Office, and as we think it will be for the Public Good to annex the Office of Supervisor of the Revenue in the District of Rhode Island to that of the Naval Office in Providence District and that Mr Thompson wi⟨th⟩ Assuiduity, Integrity, Mildness, Descretion, and Firmness execute the Duties of the Office as well as any Man and perhaps better than any other

Person ⟨ever being thought⟩ of in the State and as he has a dependent Family, and has Sufferred greatly by the Depreciation of the Continental Money and public Securities transferred when at a low Value, we cannot but hope that your Excellency will Pardon any Improprieties of this Representation in his Behalf and that you will be pleased to nominate him to the before mentioned Office of Supervisor which we know will be pleasing to the Governor and Legislature of the State and we believe it will be so to the People in General and will greatly oblige Mr Thompson, as well as Your Excellency’s most Obedient and most humble Servants

Jos: Stanton jr
Theodore Foster

